Judgment of conviction of the County Court of Bungs county, as to defendant Paradiso, modified by striking therefrom the words “ and five years to ten years additional pursuant to Section 1944 of the Penal Law,” and as so modified affirmed, pursuant to the provisions of section 542 of the Code of Criminal Procedure. Defendant was not amenable to the provisions of section 1944 of the Penal Law.  (People v. Kevlon, 221 App. Div. 224.) Young, Rich and Lazansky, JJ., concur; Kapper and Hagarty, JJ., dissent as to the illegality of the sentence of Paradiso, being of opinion that he was properly sentenced under section 1944 of the Penal Law. Judgment of conviction as to defendant Napaletano unanimously affirmed pursuant to the provisions of section 542 of the Code of Criminal Procedure. Present — Young, Rich, Kapper, Lazansky and Hagarty, JJ.